

116 HR 9008 IH: Health and Nutrition Access for All Act
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9008IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. García of Illinois introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo remove barriers to health care and nutrition assistance for children, pregnant persons, and lawfully present individuals, under the Medicaid program under title XIX of the Social Security Act, the Children’s Health Insurance Program under title XXI of such Act, and under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008, and for other purposes.1.Short titleThis Act may be cited as the Health and Nutrition Access for All Act.2.Removing barriers to health care and nutrition assistance for children, pregnant persons, and lawfully present individuals(a)MedicaidSection 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is amended by striking paragraph (4) and inserting the following new paragraph:(4)(A)Notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 and paragraph (1), payment shall be made to a State under this section for medical assistance furnished to an alien under this title (including an alien described in such paragraph) who meets any of the following conditions:(i)The alien is otherwise eligible for such assistance under the State plan approved under this title (other than the requirement of the receipt of aid or assistance under title IV, supplemental security income benefits under title XVI, or a State supplementary payment) within either or both of the following eligibility categories:(I)Children under 21 years of age, including any optional targeted low-income child (as such term is defined in section 1905(u)(2)(B)).(II)Pregnant persons during pregnancy and during the 12-month period beginning on the last day of the pregnancy.(ii)The alien is lawfully present in the United States.(B)No debt shall accrue under an affidavit of support against any sponsor of an alien who meets the conditions specified in subparagraph (A) on the basis of the provision of medical assistance to such alien under this paragraph and the cost of such assistance shall not be considered as an unreimbursed cost..(b)SCHIPSubparagraph (N) of section 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended to read as follows:(N)Paragraph (4) of section 1903(v) (relating to coverage of categories of children, pregnant persons, and other lawfully present individuals)..(c)Supplemental nutrition assistanceNotwithstanding sections 401(a), 402(a), and 403(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(a); 1612(a); 1613(a)) and section 6(f) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(f)), persons who are lawfully present in the United States shall not be ineligible for benefits under the supplemental nutrition assistance program on the basis of their immigration status or date of entry into the United States.(d)Eligibility for families with childrenSection 421(d)(3) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1631(d)(3)) is amended by striking to the extent that a qualified alien is eligible under section 402(a)(2)(J) and inserting, to the extent that a child is a member of a household under the supplemental nutrition assistance program.(e)Ensuring proper screeningSection 11(e)(2)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(2)(B)) is amended—(1)by redesignating clauses (vi) and (vii) as clauses (vii) and (viii); and(2)by inserting after clause (v) the following:(vi)shall provide a method for implementing section 421 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1631) that does not require any unnecessary information from persons who may be exempt from that provision;.